Case 1:20-cv-00858-DCJ-JPM Document 12 Filed 11/19/20 Page 1 of 1 PageID #: 56




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 WILLIE BELL JR.,                       CIVIL DOCKET NO. 1:20-CV-0858-P
 Petitioner

 VERSUS                                 JUDGE DAVID C. JOSEPH

 DARREL VANNOY,                         MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 8), and after a de novo review of the record,

including the Objection (ECF No. 9) filed by Petitioner, having determined that the

findings and recommendation are correct under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 1) is

hereby DISMISSED WITHOUT PREJUDICE pursuant to Rule 41 of the Federal

Rules of Civil Procedure.

      THUS DONE AND SIGNED in Chambers, this 19th day of November, 2020.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
